Citation Nr: 0630815	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to non-service-connected death burial allowance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1952 to 
September 1954.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1. The veteran died in May 2001 and was buried on May 25, 
2001.

2. VA received the appellant's application for non-service-
connected burial allowance on June 10, 2003.


CONCLUSION OF LAW

There is no legal entitlement to non-service-connected burial 
allowance.  38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 C.F.R. 
§§ 3.1600(b), 3.1601 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Burial allowances are payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2005).  
If a veteran's death is not service-connected, and the claim 
for reimbursement or direct payment of burial and funeral 
expenses is made under 38 C.F.R. § 3.1600(b), the claim must 
be received by VA within two years after the permanent burial 
or cremation of the body.  38 U.S.C.A. § 2304 (West 2002); 
38 C.F.R. §§ 3.1600(b); 3.1601(a) (2005).  

In this case, a death certificate and funeral home receipt 
indicate that the veteran died in May 2001.  He was buried on 
May 25, 2001.  At the time of his death, the veteran was not 
service connected for any disability but was in receipt of a 
pension.  The appellant has not claimed that death was due to 
service-connected disability in her application for burial 
benefits.  Thus, a nonservice-connected burial allowance was 
available, under 38 C.F.R. § 1600(b), but only if a claim was 
received within two years of the burial.  The RO received the 
appellant's Application for Burial Benefits on June 10, 2003.  
As her application was not received within two years of his 
permanent burial, her claim must be denied.  38 U.S.C.A. 
§ 2304 (West 2002); 38 C.F.R. § 3.1601(a) (2005).

The appellant contends that she did in fact file the 
application on time.  She also contends that she was not 
adequately informed by VA as to which forms to file and 
thought that she filed the correct forms at the time of the 
veteran's death.

The Board has considered the appellant's contentions, but 
finds no legal basis for her entitlement to burial allowance 
under the law.  Because the record shows her claim was not 
received by VA until June 10, 2003, more than two years after 
the veteran's burial, VA is expressly precluded by regulation 
from paying for the veteran's burial expenses.  Although the 
appellant's application was dated May 28, 2001, and was 
postmarked May 21, 2003, the controlling date is that of the 
receipt of the application by VA, with no exceptions provided 
for by regulation.  See 38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a).

Additionally, equitable tolling is not for application.  
Under certain situations, such as when a claimant misfiles a 
document with the wrong VA office within the given time 
frame, the filing is not necessarily ineligible.  See, e.g., 
Bailey v. Principi, 351 F.3d 1381, 1384-85 (Fed. Cir. 2003).  
However, in this case, the submitted application was not 
received by any VA office prior to when the two-year limit to 
file the claim lapsed.  Therefore, under these circumstances, 
equitable tolling does not apply.

Finally, with regard to the appellant's assertion that she 
was not provided accurate information in May 2001, the Board 
points out that it has been consistently held that inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 
8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Moreover, persons dealing with the 
government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent unawareness.  See Jaquay v. West, 
11 Vet. App. 67, 74 (1998).  Consequently, even if erroneous 
information was provided or the appellant was misinformed, 
those circumstances do not vitiate the two-year time limit.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for nonservice-connected burial allowance 
is denied.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  As noted above, the 
appellant's claim lacks legal merit; hence, an analysis of 
the duties to notify and assist imposed by the VCAA is not 
applicable to this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).




ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


